DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments and remarks filed 11/3/2020.

Information Disclosure Statement
The IDS filed 11/3/2020 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s method as follows:

    PNG
    media_image1.png
    318
    760
    media_image1.png
    Greyscale

b.	Regarding claim 11, the prior art of the record does not anticipate or make obvious the applicant’s method as follows:	

    PNG
    media_image2.png
    581
    794
    media_image2.png
    Greyscale

b.	Regarding claim 19, the prior art of the record does not anticipate or make obvious the applicant’s method as follows:

    PNG
    media_image3.png
    309
    798
    media_image3.png
    Greyscale

i.	Duqi et al., US Patent 10,809,140 B2, the related case to the instant application has patented limitations drawn to the structure related to the instant claimed invention.
ii.	CN204085748U, cited by the applicant in the IDS dated 11/3/2020 shows the following:

    PNG
    media_image4.png
    137
    868
    media_image4.png
    Greyscale

Additionally see Fig 12: 


    PNG
    media_image5.png
    490
    876
    media_image5.png
    Greyscale
However various limitations of the instant application show a process distinct over the cited art since the various elements are formed in different processes and the valve and related elements are lacking in the cited art.  Additionally no buried cavity and fully encapsukted recess is taught as in the particular limitations presented 11/3/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812